                            Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 1 of 15
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
PROJECT SURVEILLANCE, INC.,                                                                                 THE TRAVELERS INDEMNITY COMPANY,

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
 Howard L. Close, Wright Close & Barger, LLP, One Riverway, Suite
2200, Houston, Texas 77056, Telephone: 713-572-4321


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. §§ 1332(a)(1) and 2201
VI. CAUSE OF ACTION Brief description of cause:
                                           Action seeking declaratory relief and damages related to breach of contract.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         + $75,000.00                             JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/04/2019                                                              /s/ Howard L. Close
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 0)   Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 2 of 15
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

,,      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

,,,     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

,9      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

9       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due tochanges in
         statue.

9,      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

9,,     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

9,,, Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
      Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 3 of 15



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS


PROJECT SURVEILLANCE, INC.,                       NO.

               Plaintiff,
                                                  COMPLAINT
       v.
                                                  JURY DEMAND
THE TRAVELERS INDEMNITY
COMPANY,

               Defendant.

                           PLAINTIFF’S COMPLAINT FOR
                      DECLARATORY JUDGMENT AND DAMAGES

       Plaintiff PROJECT SURVEILLANCE, INC. (“Project Surveillance”), for its complaint

against defendant THE TRAVELERS INDEMNITY COMPANY (“Travelers”), alleges as

follows:

                                I. NATURE OF THE ACTION

       1.      RLI Insurance Company (“RLI”) and Travelers both insure Project Surveillance.

RLI is Project Surveillance’s professional liability insurer, while Travelers is Project

Surveillance’s commercial general liability insurer.

       2.      In 2017, Project Surveillance was named a defendant in a wrongful death lawsuit.

RLI agreed to defend Project Surveillance pursuant to a reservation of rights, while Travelers has

shirked all its obligations under its policy by relying on an inapplicable professional liability

exclusion. In this lawsuit, Project Surveillance seeks declaratory judgment regarding Travelers’

past, present, and future rights and obligations under their respective policies and to recover from

Travelers the amount that Travelers should have contributed to Project Surveillance’s defense.



                                                 1
      Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 4 of 15



                                           II. PARTIES

       3.       Plaintiff Project Surveillance, Inc. is a corporation organized and existing

pursuant to the laws of Texas and has its principal place of business in Houston, Texas.

       4.       Defendant Travelers is a corporation organized and existing pursuant to the laws

of Connecticut and has its principal place of business in Hartford, Connecticut.

                                III. JURISDICTION AND VENUE

       5.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1332(a)(1) and 2201. There is complete diversity between Project Surveillance, on the one

hand, and Travelers on the other, and the amount in controversy exceeds the sum of $75,000,

exclusive of interest and costs.

       6.       Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2) because a

significant part of the acts or omissions giving rise to this claim occurred in this judicial district

and division.

                        IV. THE TRAVELERS INSURANCE POLICY

       7.       Travelers issued a commercial general liability policy, Policy No. PACP-

6C629094-IND-15, to Project Surveillance for the period December 11, 2015 to December 11,

2016 (the “Travelers Policy”).

       8.       The Travelers Policy contains a Commercial General Liability Coverage Form

providing, in pertinent part:


       SECTION I – COVERAGES

       COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
       LIABILITY

       1.       Insuring Agreement

                                                  2
      Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 5 of 15



                a.     We will pay those sums that the insured becomes legally obligated
                       to pay as damages because of “bodily injury” or “property
                       damage” to which this insurance applies. We will have the right
                       and duty to defend the insured against any “suit” seeking those
                       damages. However, we will have no duty to defend the insured
                       against any “suit” seeking damages for “bodily injury” or
                       “property damage” to which this insurance does not apply. We
                       may, at our discretion, investigate any “occurrence” and settle any
                       claim or “suit” that may result. But:
                        (1)   The amount we will pay for damages is limited as
                              described in Section III — Limits Of Insurance; and

                        (2)   Our right and duty to defend ends when we have used up
                              the applicable limit of insurance in the payment of
                              judgments or settlements under Coverages A or B. or
                              medical expenses under Coverage C.

                        No other obligation or liability to pay sums or perform acts or
                        services is covered unless explicitly provided for under
                        Supplementary Payments —Coverages A and B.
                b.       This insurance applies to “bodily injury” and “property damage”
                only if:
                        (1)   The “bodily injury” or “property damage” is caused by an
                              “occurrence” that takes place in the “coverage territory”;
                        (2)   The “bodily injury” or “property damage” occurs during
                              the policy period;

                                         *       *      *

(Ex. A, at p. 2).

        9.      Section V. – Definitions of the Travelers Policy provides that “Occurrence”

means “an accident, including continuous or repeated exposure to substantially the same general

harmful conditions.” (Ex. A, at p. 2).

        10.     The Architects, Engineers and Surveyors Extended Endorsement (CG 133 79 09

07) of the Travelers Policy provides, in part, that “Bodily Injury” means:




                                                 3
      Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 6 of 15



                   a.     Physical harm, including sickness or disease, sustained by a
                          person;
                   b.     Mental anguish, injury or illness, or emotional distress, resulting at
                          any time from such physical harm, sickness or disease; or
                   c.     Care, loss of services or death resulting at any time from such
                          physical harm, sickness or disease.

                                               *        *     *

(Ex. A, at p.2).

                                 V. THE RLI INSURANCE POLICY

        11.        RLI issued to Project Surveillance a professional liability policy design

professionals policy of insurance, Policy No. RDP0022082, effective October 15, 2015 to

October 15, 2016 (the “RLI Policy”). A true and correct copy of the RLI Policy is attached as

Exhibit B hereto.

        12.        Section 5.a. of the RLI Policy provides that “the payment of Damages1 or Claim

Expenses will reduce the Limits of Liability available to pay Claims.” (Ex. B, at p. 11).

        13.        Claims Expenses, are defined in Section 3. of the RLI Policy to include, among

other things:

                   a. reasonable and necessary fees charged by an attorney designated or
                      consented to by the Insurer; [and]

                   b. all other fees, costs and expenses resulting from the investigation,
                      adjustment, defense and appeal of a Claim, suit or proceeding arising
                      in connection therewith, if incurred by the Insurer, or by the Insured
                      with the prior written consent of the Insurer[.]

                                               *        *     *
(Ex. B, at pp. 6-7).




1
        All terms defined in the RLI Policy appear in bold.
                                                        4
      Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 7 of 15



          14.     Section 16 of the RLI Policy, Other Insurance, provides that the RLI Policy:


                  shall be excess of any other valid insurance available to the Insured,
                  including any project-specific professional liability insurance. This Policy
                  shall also be excess of any Deductible or self-insured retention under such
                  other insurance.

                                        *      *       *

(Ex. B, at p. 16).
                                  VI. UNDERLYING LAWSUIT

          15.     On October 10, 2017, Nilson Tejada, Maria Rene Tejada Rodriguez, and Rita

Esperanza Melchor Portillo de Rodriguez (the “Underlying Plaintiffs”) filed a lawsuit against

Project Surveillance in the District Court for Harris County, Texas captioned Nilson Tejada, et

al. v. Project Surveillance, Case No. 2017-67264 (the “Tejada Litigation”). A true and correct

copy of the Tejada Litigation complaint is attached as Exhibit C hereto.

          16.     On February 2, 2018, the Underlying Plaintiffs filed a First Amended Complaint

adding ExxonMobil Pipeline Company as a defendant to the Tejada Litigation (“First Amended

Complaint”). A true and correct copy of the First Amended Complaint is attached as Exhibit D

hereto.

          17.     In the First Amended Complaint, the plaintiffs allege that on February 13, 2016

Mario Tejeda Melchor (the “Decedent”) was killed while working on a construction project

where Project Surveillance was “retained to provide safety supervision or other services.” (Ex.

D, at pp. 3-4).

          18.     Additionally, plaintiffs allege that Project Surveillance negligently failed to

inspect or adequately inspect the project and failed to warn or adequately and timely warn the

decedent of a dangerous condition. (Ex. D, at p. 4).


                                                   5
      Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 8 of 15



        19.     Plaintiffs also allege that Project Surveillance was negligent in failing to stop

work. (Ex. D, at p. 4).

        20.     The alleged bodily injury took place while the Travelers Policy was in effect.

(Ex. A, at p. 2; Ex. D, at pp. 3-4).

        21.     In the First Amended Complaint, Nilson Tejada, as personal representative of the

Estate of Mario Tejeda Melchor seeks damages for past physical pain and mental anguish,

funeral expenses, or past medical expenses. (Ex. D., at pp. 5-6).

        22.     Plaintiff Nilson Tejada also sought damages in an individual capacity as a

bystander to the death of his brother, Mario Tejeda Melchor. (Ex. D, at pp. 5-6). However,

Nilson’s individual claim was recently dismissed on summary judgment.

        23.     Plaintiff Mario Rene Tejada Rodriguez seeks damages on his own behalf for the

wrongful death of his son, Mario Tejeda Melchor. (Ex. D, at pp. 5-6).

        24.     Plaintiff Rita Esperanza Melchor Portillo de Rodriguez seeks damages on her own

behalf for the wrongful death of her son, Mario Tejeda Melchor. (Ex. D, at pp. 5-6).

        25.     The Plaintiffs also seek pre- and post-judgment interest, court costs, and other

relief at law and in equity to which they may be justly entitled. (Ex. D, at p. 11).

        26.     Trial in the Tejada Litigation is currently scheduled for March 2, 2020.

        27.     Travelers has a duty to defend and indemnify Project Surveillance in connection

with the Tejada Litigation.

                                VII. THE COVERAGE DISPUTE

        28.     Project Surveillance provided timely notice of the Tejada Litigation to Travelers.

        29.     On January 19, 2018, Travelers issued a letter to Project Surveillance denying its

duty to defend or indemnify Project Surveillance in connection with the Tejada Ligation (the

                                                  6
      Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 9 of 15



“Travelers Denial Letter”). A true and correct copy of the Travelers Denial Letter is attached

hereto as Exhibit A.

        30.     In the Travelers Denial Letter, Travelers denied its duty to defend or indemnify

based on the Travelers Policy’s Architects, Engineers and Surveyors Extended Endorsement (CG

133 79 09 07) (the “Professional Services Exclusion”) which provides, in pertinent part, that the

Travelers policy does not provide coverage for:

                    Professional Services
                    “Bodily injury” or “property damage” arising out of or failure to
                    render any “professional services”.

                                         *        *    *
                    “Professional service” means any services requiring specialized skill
                    or training, including:

                       a. Preparation, approval, provision of or failure to prepare,
                          approve, or provide any map, shop drawing, opinion, report,
                          survey, field order, change order, design, drawing,
                          specification, recommendation, warning, permit application,
                          payment request, manual or instruction;

                       b. Supervision, inspection, quality control, architectural,
                          engineering or surveying activity or service, job site safety,
                          construction     contracting,     construction administration,
                          construction management, computer consulting or design,
                          software development or programming service, or selection of
                          a contractor or subcontractor; or

                       c. Monitoring, testing, or sampling service necessary to perform
                          any of the services described in Paragraph a. or b. above.

                                         *        *    *

(Ex. A, at p. 3).

        31.     The Professional Services Exclusion, however, does not provide Travelers with a

valid basis to deny its duty to defend or indemnify. The Tejada Litigation fails to allege or

establish that the “bodily injury” arose from Project Surveillance’s “services requiring
                                                  7
     Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 10 of 15



specialized skill or training” as required by the Professional Services Exclusion. The Tejada

Litigation alleges that Project Surveillance was “retained to provide safety supervision or other

services.” Therefore, Travelers has not and cannot meet its burden of showing that the Tejada

Litigation falls entirely within the Professional Services Exclusion such that there is no

possibility of coverage. Travelers owes a duty to defend as a result.

        32.     RLI is defending Project Surveillance in the Tejada Litigation.

        33.     To date, Travelers maintains its denial of coverage and has wrongfully refused to

acknowledge its duty to defend Project Surveillance with respect to the Tejada Litigation.

        34.     Defense costs paid by RLI erode the limits available under the RLI Policy to

indemnify Project Surveillance for any judgment in or settlement of the Tejada Litigation.

        35.     Upon information and belief, defense costs paid under the Travelers Policy are in

addition to, and outside of, the limits available under the Travelers Policy to indemnify Project

Surveillance for any judgment in or settlement of the Tejada Litigation.

        36.     Project Surveillance has been unable to obtain dismissal from the Tejada

Litigation and, with trial set for March 2, 2020, there is an urgent need to resolve these issues

given the burning limits nature of the RLI Policy.

        37.     An actual, present, and bona fide controversy exists between Project Surveillance,

on the one hand, and Travelers on the other hand, with respect to whether there is coverage under

the Travelers Policy for the Tejada Litigation.

                              COUNT I
          (DECLARATORY JUDGMENT—TRAVELERS’ DUTY TO DEFEND)

        38.     The allegations set forth in paragraphs 1 through 37 above are re-alleged and

incorporated as if fully set forth herein.


                                                  8
     Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 11 of 15



          39.   A dispute exists between Project Surveillance, on the one hand, and Travelers, on

the other hand, with respect to insurance coverage under the Travelers Policy for the Tejada

Litigation.

          40.   Under the terms of the Travelers Policy, Travelers has an obligation to pay Project

Surveillance’s defense costs for the Tejada Litigation because it is a claim for “bodily injury”

occurring during the policy period caused by an “occurrence” taking place during the policy

period.

          41.   The First Amended Complaint alleges Project Surveillance was “retained to

provide safety supervision” as well as “other services” at the time the Decedent was killed and

that as a result of Project Surveillance’s negligence in performing these tasks, the Decedent was

killed. (Ex. D, at pp. 3-4).

          42.   The First Amended Complaint alleges Project Surveillance was negligent in

failing to stop work. (Ex. D, at p. 4).

          43.   Despite Travelers’ assertion in the Travelers Denial Letter that there is no

coverage for the Tejada Litigation based on the Travelers Policy’s Professional Services

Exclusion, the “other services” Project Surveillance allegedly performed and Project

Surveillance’s alleged failure to stop work do not constitute “Professional Services” as defined

by the Travelers Policy.

          44.   As “other services” as alleged in the First Amended Complaint do not constitute

“Professional Services” as defined by the Travelers Policy, Travelers has an obligation pursuant

to the terms of its policy to defend and indemnify Project Surveillance.

          45.   Further, the Tejada Litigation does not allege or establish that the “bodily injury”

arose from Project Surveillance’s “services requiring specialized skill or training” as required by

                                                 9
     Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 12 of 15



the Professional Services Exclusion, and, therefore, Travelers has not and cannot meet its burden

of showing that the Tejada Litigation falls entirely within the Professional Services Exclusion

such that there is no possibility of coverage.

        46.     Accordingly, Project Surveillance is entitled to a declaratory judgment that

Travelers was obligated and continues to be obligated to defend the Tejada Litigation.

                                COUNT II
              (DECLARATORY JUDGMENT – PRIORITY OF COVERAGE)

        47.     The allegations set forth in paragraphs 1 through 46 above are re-alleged and

incorporated as if fully set forth herein.

        48.     A dispute exists between Project Surveillance, on the one hand, and Travelers, on

the other hand, with respect to insurance coverage under the Travelers Policy for the Tejada

Litigation.

        49.     On information and belief, the Travelers Policy is a primary Commercial General

Liability Policy.

        50.     The RLI Policy provides coverage, subject to its terms, conditions, and

exclusions. Section 16. of the RLI Policy, Other Insurance, provides that the RLI Policy:

                shall be excess of any other valid insurance available to the Insured,
                including any project-specific professional liability insurance. This Policy
                shall also be excess of any Deductible or self-insured retention under such
                other insurance.

(Ex. B., at p. 16).
        51.     The Travelers Policy is “other valid insurance available” to Project Surveillance.

        52.     The Travelers Policy is the primary policy and Travelers currently has a primary

duty to defend and indemnity Project Surveillance.



                                                 10
     Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 13 of 15



        53.     The RLI Policy is excess of the Travelers Policy and only triggered upon the

exhaustion of the Travelers Policy’s limits.

        54.     Alternatively, to the extent that the issue of indemnity is unripe, Travelers has a

present, primary duty to defend Project Surveillance.

        55.     Accordingly, Project Surveillance is entitled to a declaratory judgment that the

RLI Policy’s duty to defend and indemnify Project Surveillance is only triggered upon the

exhaustion of the Travelers Policy and/or that Travelers was obligated and continues to be

obligated to pay defense costs for the Tejada Litigation.

                                         COUNT III
                                   (BREACH OF CONTRACT)

        56.     The allegations set forth in paragraphs 1 through 55 above are re-alleged and

incorporated as if fully set forth herein.

        57.     Under the terms of the Travelers Policy, Travelers has an obligation to defend

Project Surveillance in the Tejada Litigation because it is a claim for “bodily injury” caused by

an “occurrence” taking place during the policy period.

        58.     Travelers has denied coverage to Project Surveillance under the Professional

Services Exclusion. Travelers, however, has not and cannot meet its burden of showing that the

Tejada Litigation falls entirely within the Professional Services Exclusion such that there is no

possibility of coverage. Travelers has, therefore, breached its duty to defend.

        59.     As a result of Travelers’ wrongful denial of its obligation to defend Project

Surveillance in the Tejada Litigation, RLI has thus far shouldered the burden of providing

Project Surveillance’s defense for the Tejada Litigation, even though the RLI Policy is excess to

the Travelers Policy pursuant to Section 16 of the RLI Policy, Other Insurance.


                                                11
     Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 14 of 15



       60.     In addition to ignoring its contractual obligations with respect to the Tejada

Litigation and depriving Project Surveillance of a defense funded by Travelers, Travelers refusal

to acknowledge its defense obligation has also harmed Project Surveillance by unnecessarily

eroding the limit of liability under the RLI Policy. (Since, unlike the Travelers Policy, defense

expenses reduce the limit of liability under the RLI Policy.)

       61.     Accordingly, Project Surveillance is entitled to a finding that Travelers has

breached and continues to breach its contractual duty to defend Project Surveillance in the

Tejada Litigation and Project Surveillance is entitled to recover against Travelers the amounts

that Travelers should have paid, but has not paid, in Project Surveillance’s defense for the Tejada

Litigation.

                                    PRAYER FOR RELIEF

       Project Surveillance respectfully requests that this Court adjudicate and declare the rights

of the parties, and that the Court award Project Surveillance all amounts that Travelers should

have paid in defense of Project Surveillance, but failed to pay, along with costs, attorneys’ fees

pursuant to Texas Civil Practice and Remedies Code Section 38.001, pre-judgment and post-

judgment interest, and any other relief that this Court deems just and equitable.

                                        JURY DEMAND

       Project Surveillance demands a trial by jury for all claims so triable.



DATED:         09/04/2019                     PROJECT SURVEILLANCE INC.,


                                              By: /s/ Howard L. Close
                                              Howard L. Close
                                              Attorney-in-Charge
                                              State Bar No. 04406500

                                                12
    Case 4:19-cv-03324 Document 1 Filed on 09/04/19 in TXSD Page 15 of 15



                                          WRIGHT CLOSE & BARGER, LLP
                                          One Riverway, Suite 2200
                                          Houston, Texas 77056
                                          close@wrightclosebarger.com
                                          Ph: 713-572-4321
                                          Fax: 713-572-4320

OF COUNSEL:

Ommid C. Farashahi (pro hac vice application pending)
David F. Cutter (pro hac vice application pending)
Melissa A. Sereda (pro hac vice application pending)
BATESCAREY LLP
191 North Wacker, Suite 2400
Chicago, Illinois 60606
ofarashahi@batescarey.com
dcutter@batescarey.com
msereda@batescarey.com
Ph.: 312-762-3100
Fax: 312-762-3200

Ronald L. Flack, Jr.
State Bar No. 24095655
WRIGHT CLOSE & BARGER, LLP
One Riverway, Suite 2200
Houston, Texas 77056
flack@wrightclosebarger.com
Ph: 713-572-4321
Fax: 713-572-4320




                                             13
